      Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 GRACIE GOMEZ-MEEKER and                           §
 RUSSELL MEEKER, GUARDIANS OF                      §
 JAKE RUSSELL MEEKER,                              §
                                                   §
        Plaintiffs,                                §    No.: 2:21-CV-00692
                                                   §
 v.                                                §
                                                   §
 WALMART, INC.,                                    §
                                                   §
        Defendant.

                                  NOTICE OF REMOVAL

       Defendant Walmart, Inc. (“Defendant”) files this Notice of Removal removing Cause No.

D-307-CV-2020-01556 from the Third Judicial District Court, Dona Ana County, New Mexico

to this Court pursuant to 28 U.S.C. §§ 1332 and 1441.

I. PROCEDURAL BACKGROUND

       1.     On July 29, 2020, Plaintiffs Gracie Gomez-Meeker and Russell Meeker,

Guardians of Jake Russell Meeker (“Plaintiffs”) filed their Original Complaint in the Third

Judicial District Court, Dona Ana County, New Mexico styled Gracie Gomez-Meeker and

Russell Meeker, Guardians of Jake Russell Meeker v. Walmart, Inc., No. D-307-CV-2020-

01556. In their Complaint, Plaintiffs allege two claims. First, they assert a claim for

discrimination under the New Mexico Human Rights Act (“NMHRA”) based on the alleged

termination of Jake Russell Meeker’s employment. Second, they assert a common law claim for

retaliatory discharge based on a violation of the NMHRA.

       2.     For those two claims, Plaintiffs seek various forms of damages. They seek lost

wages damages. See Pl.’s Orig. Compl. ¶ 24 (alleging that Jake Russell Meeker “has not been




                                               1
       Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 2 of 8




able to obtain alternate employment which compensates him at the pay rate which he earned

while employed by Defendant or provides the same benefits he earned while employed by

Defendant”). They seek future lost wages damages. See id. (“As a matter of reasonable

probability, Jake Russell Meeker will be unable to obtain such alternate employment for a period

of time in the future.”). They seek compensatory damages. See Pl.’s Orig. Compl. ¶ 25

(“[P]laintiffs have suffered and will continue to suffer emotional pain, inconvenience, mental

anguish, and a loss of enjoyment of life . . . .”). They seek future compensatory damages. See id.

With respect to their common law claim, they seek punitive damages. See Pl.’s Orig. Compl. ¶

26. And, with respect to their NMHRA claim, they seek attorney’s fees. See Pl.’s Orig. Compl. ¶

27.

       3.      Defendant was served in August 2020 when Plaintiffs’ lost wages damages were

estimated to be approximately $30,792.

       4.      On July 20, 2021, Plaintiffs’ counsel sent a settlement demand letter to

Defendant’s counsel. See Exh. A (Pl.s’ Settlement Demand dated July 20, 2021). In that letter,

Plaintiffs’ counsel stated that Jake Russell Meeker had not found subsequent employment after

his employment ended with Walmart. See id. As a result, she calculated his lost wages damages

through July 2021 to be $46,816 (“$11.00/hour x 38 hours/week x 4 weeks/month x 28

months”). See id.

       5.      The settlement demand also calculated Jake Russell Meeker’s loss of earning

capacity at $978,120.00. See id.

       6.      The letter did not quantify or calculate any other form of damages or recovery,

such as mental anguish or attorneys’ fees. See id. Plaintiffs’ counsel only mentioned lost wages

and future lost wages. See id.




                                                2
          Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 3 of 8




          7.    After quantifying Jake Russell Meeker’s lost wages and future lost wages,

Plaintiffs’ offered to settle the case for $74,500. See id.

          8.    Defendant removed this case within 30 days of receiving that settlement demand,

which, for the first time, quantified Plaintiffs’ damages above $75,000. This removal is thus

timely filed. True and correct copies of all pleadings served on Defendant are attached hereto.

    II.         DIVERSITY JURISDICTION
          A.    There is Complete Diversity of Citizenship Between Plaintiffs and Defendant

          9.    The District Courts of the United States have original jurisdiction over this action

based on complete diversity between the parties, in that Defendant is now, and at the time the

action was filed, diverse in citizenship from Plaintiffs. Upon information and belief, Plaintiffs are

“citizens of the State of New Mexico.” See Pl.’s Orig. Compl. ¶ 1. Defendant is a Delaware

corporation with its principal place of business in Arkansas. Thus, there is complete diversity of

citizenship between Plaintiffs and Defendant.

          B.    The Amount In Controversy Requirement Is Met

          10.   The second requirement for diversity jurisdiction—that the amount in controversy

exceed $75,000—is also met in this case. See 28 U.S.C. § 1332(a). In removal cases based on

diversity jurisdiction, the removing defendant must prove by a preponderance of the evidence

that the amount in controversy exceeds $75,000. See McPhail v. Deere & Co., 529 F.3d 947,

953, 955 (10th Cir. 2008). A defendant can satisfy this burden through multiple methods,

including, but not limited to, “by calculation from the complaint’s allegations” or “by reference

to the plaintiff’s informal estimates or settlement demands.” See id. at 954 (quoting Meridian

Security Ins. Co. v. Sadowski, 441 F.3d 536, 540-43 (7th Cir. 2006)).

          11.   Here, Plaintiffs’ settlement demand demonstrates that the amount-in-controversy

requirement is met. Plaintiffs’ estimate of Jake Russell Meeker’s loss of earning capacity alone


                                                   3
      Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 4 of 8




establishes the amount-in-controversy. In their Complaint, Plaintiffs’ seek future lost wages as

one form of damages, and, in their settlement demand, Plaintiffs quantified that amount as

$978,120.00—far above the $75,000 required for diversity jurisdiction. That fact alone

establishes the amount in controversy. See Jones v. Legacy Burgers, LLC, 2021 WL 979629, at

*3 (D.N.M. 2021) (Herrera, J.) (finding amount-in-controversy met after adding together various

forms of damages including “front pay as well”).

       12.     Plaintiffs’ calculation of lost wages in their settlement demand also establishes the

amount-in-controversy requirement is met. Plaintiffs calculated lost wage damages at $46,816

through July 2021. See Exh. A. Plaintiffs reached that number by quantifying Jake Russell

Meeker’s lost wages at $1,811 per month and multiplying that by the number of months between

the settlement demand letter and his termination date of March 2019. See Exh. A. As a result of

that formula, his lost wages totaled $46,816, according to Plaintiffs’ settlement demand.

Presumptively, a trial will not be held for at least another 12-14 months in light of discovery,

potential dispositive motions, and the Court’s scheduling. That means the period for which

Plaintiffs can recover past lost wages is, in all likelihood, forty-two months (March 2019 to

September 2022). At that time, using Plaintiffs’ formula, Plaintiffs’ lost wages will total

approximately $76,062 ($1,811 x 42 months), well over the threshold for the amount-in-

controversy. See Sleep v. Schwan’s Co., 2019 WL 2124468, at * (D.N.M. 2019) (Fouratt, Mag.

J.) (finding amount-in-controversy met because plaintiff’s settlement package showed that

“Plaintiff’s accruing damages had now caused her to conclude that her own estimation of her

claims exceeded the jurisdictional threshold”) (emphasis added). And, by adding Jake Russell

Meeker’s alleged future lost wages to his lost wages, the amount in controversy will exceed

$75,000, especially considering Plaintiffs valued his future lost wages at $978,120.




                                                 4
       Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 5 of 8




        13.    Plaintiffs’ settlement demand of $74,500 also establishes the amount-in-

controversy is met. Plaintiffs’ offer to settle for that amount only included a calculation for lost

wages and future lost wages. See Exh. A. Plaintiffs did not identify any amount for other forms of

damages, such as compensatory damages, punitive damages, or attorney’s fees. But those other

forms of damages would obviously be included in any recovery since Plaintiffs pled them in

their Complaint. And those amounts would only add to the $74,500 settlement demand made by

Plaintiffs.

        14.    For instance, in their Complaint, Plaintiffs seek an award for compensatory

damages. Pl.’s Orig. Compl. ¶ 25. If Plaintiffs’ lost wages and future lost wages amount to

$74,500 as alleged in the settlement demand, it is not unreasonable to assume that at least

$500.01 is at stake for compensatory damages to bring the total amount in controversy above

$75,000. See Legacy Burgers, 2021 WL 979629, at *4 (finding amount-in-controversy met

because, among other things, “[a] more realistic estimate of any emotional distress damages

would be $10,000” but may be higher for an employment case “in which the plaintiff has

suffered some sort of harassment at the hands of his or her employer”); Pl.’s Orig. Compl. ¶ 10

(alleging that Jake Russell Meeker’s manager “yelled” at him, “called him a stupid white

bitch…slow lazy car pusher,” “struck [him] on the butt and said ‘Walmart should not hire

retarded people”). Therefore, Plaintiffs’ allegations show that the amount for compensatory

damages are more than $10,000.

        15.    Further adding to Plaintiffs’ settlement demand of $74,500 is an amount for

punitive damages, which, again, were not quantified (or mentioned) in Plaintiffs’ settlement

demand. Plaintiffs can recover punitive damages for their common law retaliatory discharge

claim. See Rhein v. ADT Auto., Inc., 1996-NMSC-066, ¶ 30, 122 N.M. 646. Again, with




                                                 5
      Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 6 of 8




Plaintiffs’ settlement demand of $74,500 for current and future lost wages only, any amount over

$500.01 for punitive damages will push the amount in controversy over the $75,000 threshold.

And “a good rule of thumb for estimating the value of a punitive damages claim is to use an

amount equal to compensatory damages [consisting of] back pay plus front pay.” See Legacy

Burgers, 2021 WL 979629, at *4. In this case, that would result in a punitive damages award of

approximately $74,500 which, when added to $74,500 for current/future lost wages pushes the

amount in controversy to $149,000—well over the $75,000 requirement.

       16.     Moreover, Plaintiffs asserted claims under the New Mexico Human Rights Act,

which expressly permits a successful plaintiff to recover “reasonable attorneys’ fees.” N.M.S.A.

§ 28-1-3(D); see Behrmann v. Phototron Corp., 1990-NMSC-073, ¶ 23, 110 N.M. 323. The

“Supreme Court has long held that when a statute permits recovery of attorney’s fees, a

reasonable estimate may be used in calculating the necessary jurisdictional amount in a removal

proceeding based upon diversity of citizenship.” See Miera v. Dairyland Ins. Co., 143 F.3d 1337,

1340 (10th Cir. 1998) (citing Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933));

see also Salazar v. GEICO Ins. Co., 2010 WL 2292930, at *5-*10 (D.N.M. 2010) (Browning,

J.). When attorneys’ fees are added to Plaintiffs’ current/future lost wages of $74,500, the

amount-in-controversy requirement is met.

       17.     In short, the amount-in-controversy requirement is met in this case based on

Plaintiffs’ settlement demand letter. Their calculation of future lost wages damages of $978,120

alone demonstrates the amount-in-controversy requirement is met. Their settlement demand of

$74,500 likewise meets that requirement considering Plaintiffs only included current/future lost

wages in that calculation, and lost wages will accrue for at least 14 months prior to trial further

increasing the amount in controversy beyond $75,000. Plaintiffs’ request for compensatory




                                                6
       Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 7 of 8




damages, punitive damages, and attorneys’ fees will likewise add to the settlement demand of

$74,500 and bring the total amount in controversy well above $75,000. See Sierra v. Allstate Ins.

Co., 2013 WL 12155221, at *3 (D.N.M. 2013) (holding amount-in-controversy met based on

offer to settle for $72,000 because that offer was based on right to contractual damages and

attorneys’ fees but the actual lawsuit sought additional damages for punitive damages and

emotional distress, among other things).

       18.     Accordingly, because this civil action is wholly between citizens of different

states and because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, this Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1), and this action is removable pursuant to 28 U.S.C. § 1441.

III.   PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

       19.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

the district and division embracing the place where the state action is pending.

       20.     Defendant will promptly give Plaintiffs written notice of the filing of this Notice

of Removal as required by 28 U.S.C. § 1446(d). Defendant will also promptly file a copy of this

Notice of Removal with the Clerk of the Third Judicial District Court, Dona Ana County, New

Mexico, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

       21.     True and correct copies of all process, pleadings, and the orders served upon

Defendant in the state court action are being filed with this notice as required by 28 U.S.C.

§ 1446(a) and attached hereto.

       22.     Pursuant to 28 U.S.C. § 1446(b), this Notice Removal is filed within thirty (30)

days after service of the initial pleading setting forth a removable claim.




                                                  7
      Case 2:21-cv-00692-GBW-SMV Document 1 Filed 07/27/21 Page 8 of 8




       ACCORDINGLY, Defendant hereby removes Cause No. D-307-CV-2020-01556 from

the Third Judicial District Court, Dona Ana County, New Mexico on this 27th day of July, 2021.




                                           Respectfully submitted,

                                           KEMP SMITH LLP
                                           P.O. Box 2800
                                           El Paso, Texas 79999-2800
                                           (915) 533-4424
                                           (915) 546-5360 (FAX)


                                    By:    /s/ Clara B. Burns
                                           CLARA B. BURNS
                                           State Bar No. 7738
                                           Clara.Burns@kempsmith.com
                                           JOSE A. GONZALEZ
                                           State Bar No. 140798
                                           Abe.Gonzalez@kempsmith.com

                                           Attorneys for Defendant




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiffs, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 27th day of July, 2021, as follows:

      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     Cflores@ftalawfirm.com
      Facsimile Transmission       (575) 652-7452

                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              8
